Citation Nr: 0300007	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claim.
 

FINDING OF FACT

Arthritis of multiple joints did not have its onset during 
active service or result from disease or injury in 
service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
arthritis of multiple joints.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him as to whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the November 1999, January 2000, and June 
2001 letters from the RO, May 2000 rating decision, 
October 2001 statement of the case (SOC), and July 2002 
supplemental statement of the case (SSOC).  He was 
specifically told about the requirements to establish 
service connection and of the reasons that the evidence in 
his case was inadequate.  The RO requested specific 
information from him to support his claim in letters dated 
November 23, 1999, January 26, 2000, and June 22, 2001, 
but he responded that he did not have any additional 
information.  See Statement in Support of Claim, dated 
February 7, 2000, and VA Form 21-4142, dated July 10, 
2001.  VA further informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf by means of these letters.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  The RO 
obtained the veteran's separation examination report.  
However, the National Personnel Records Center (NPRC) 
reported that no other service medical records were 
available and were presumed destroyed in a fire at NPRC in 
1973 and that no Surgeon General's Office records were 
available.  Further efforts to obtain these records would 
be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(2) (2002).  

The veteran has not reported receiving any VA treatment 
for arthritis.  With respect to private treatment, 
statements from Jack D. Elder, Jr., M.D., Rodney Slone, 
M.D., and Tom Chow, M.D. are of record.  The veteran said 
that the private doctors that treated him for arthritis 
shortly after his separation from service, i.e., Dr. Mark 
Dingler and a doctor in Shreveport, are deceased.  He also 
reported receiving post-service treatment from a family 
doctor for the past six or seven years, as well as by Dr. 
Leadly and at the Texas Joint Replacement Center.  When 
asked at his personal hearing whether his current doctors 
had discussed what happened to him in service, the veteran 
replied "not really."  He indicated that, while his 
doctors noted that arthritis was not a childhood disease, 
that did not mean you could not get it as a child.

Even if VA were to obtain additional private treatment 
records of the veteran dated many years after service, 
these records would do no more than show that he currently 
has arthritis, a fact that is already established.  The 
veteran said at his hearing that he did not feel that 
there were any additional records that VA should obtain, 
and indicated that no doctors have related his arthritis 
to active service.  Accordingly, because these records 
would not aid in substantiating the claim, no additional 
assistance is required.  Only relevant medical records to 
which reference is made by the veteran must be obtained.


Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  The veteran was not 
afforded a VA examination.  He has given a history of 
joint pain during active service, but there is no evidence 
that he actually had arthritis during service.  In fact, 
the evidence indicates otherwise.  On separation 
examination in June 1956, examination of his joints was 
normal. 

Because there is no competent evidence tending to show 
that the veteran had arthritis of any joint during 
service, VA's duty to assist is not triggered.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Even taking 
into account the veteran's statements, these criteria have 
not been met.  Arthritis is not the type of condition 
where the veteran's statements alone could provide a link 
to active service.  This is because he lacks the 
education, training, or experience to offer medical 
diagnoses or opinions.  See Explanatory Statement on H.R. 
4864, As Amended, 146 Cong. Rec. H 9912, H 9915 (Oct. 17, 
2000) (defining "competent evidence" as "fit for the 
purpose for which it is offered," meaning a lay person can 
provide evidence that he has pain, such as pain in the 
knee, but not that he has, for example, a torn ligament, 
because that diagnosis requires more sophisticated 
information provided by special examination or testing).  
In this particular case, the persistent or recurrent 
symptoms of such a condition are not the type of things 
that can be observed by a lay person.  38 U.S.C.A. 
5103A(d) (West Supp. 2002); 38 C.F.R. 3.159(c)(4)(A) 
(2002).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Additionally, the Board's 
consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  See 66 Fed. Reg. 45,629.


II.  Entitlement to service connection

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§  1112, 1137 (West Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002). 

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).

Here, the veteran's report of medical examination at 
separation from service dated June 1956 disclosed normal 
clinical evaluation of the upper and lower extremities, 
spine, and feet.  The veteran initially claimed 
entitlement to service connection for arthritis of 
multiple joints in October 1999.  He submitted Statements 
of Attending Physician from Jack D. Elder, Jr., M.D., 
Rodney Slone, M.D., and Tom Chow, M.D., each dated in 
September 1999.  These records showed that he gave a 
history of multi-joint arthritis dating back to active 
service and that he was currently diagnosed as having 
osteoarthritis. 

The veteran offered lay statements in support of his 
claim, including at a hearing at the RO in July 2002.  He 
stated that he was hospitalized for a month at an Army 
hospital in Heidelberg, Germany, in April, May, or June 
1956.  He was reportedly diagnosed as having "acute" 
arthritis, but the doctors told him that it would go into 
remission and later reappear.  He said that he was taken 
to the hospital after awakening during the night with 
excruciating pain all over his body.  After service, the 
veteran reported having knee surgery because of a torn 
ligament and arthritis, back and shoulder surgery, as well 
as two knee replacements.  In a written statement, the 
veteran's wife said that, while the veteran was 
hospitalized during service, she and his family were not 
able to obtain any information or locate him.     

In this case, the earliest medical evidence of a diagnosis 
of arthritis is dated many years after service.  The 
veteran has indicated that his records of treatment dated 
shortly after service are not available.  There is no 
evidence showing that the current disability had its onset 
in service or was manifest to a degree of ten percent 
within a year of service.  The available service medical 
records did not show any arthritis.  To the contrary, they 
show that the veteran did not have arthritis upon 
separation from service in June 1956. 

The veteran's contentions that the his in-service symptoms 
that resulted in his hospitalization represented the onset 
of arthritis are not competent.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He is a lay person, and is not competent to 
diagnose arthritis.  His statement is further refuted by 
the separation examination, which show normal evaluation 
of the joints.  The Board has also considered the 
veteran's statement that an in-service doctor told him 
that he had "acute" arthritis.  However, "hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  There is 
no competent evidence of record which connects the 
veteran's arthritis to his active duty. 

For the reasons and bases provided above, the Board 
concludes that the evidence in this case preponderates 
against the claim for service connection for arthritis of 
multiple joints.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-
of-the-doubt rule. 


ORDER

Entitlement to service connection for arthritis of 
multiple joints is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

